                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

David Green,                                 )
                                             )
                      Petitioner,            )        C/A No. 1:18-3542-TMC
                                             )
       v.                                    )
                                             )              ORDER
Director J. Vandermosten;                    )
Administrator S. Bodiford; and               )
Israel Holiser,                              )
                                             )
                      Respondents.           )
                                             )

       Petitioner David Green, an inmate proceeding pro se, filed a petition seeking habeas

relief pursuant to 28 U.S.C. § 2241. (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate judge for pretrial

handling. On December 27, 2018, the magistrate judge issued an order notifying Petitioner that

his § 2241 habeas petition was subject to dismissal because he failed to allege sufficient facts to

show that exceptional circumstances existed to justify federal review of his pending state

criminal proceedings. (ECF No. 6). Petitioner filed an Amended Petition. (ECF No. 8). Before

the court is the magistrate judge’s Report and Recommendation (“Report”), recommending that

the Amended Petition be dismissed with prejudice. (ECF No. 12). The parties were advised of

their right to file objections. (ECF No. 12 at 7). However, no objections have been filed, and the

time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final

determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections to the Report, this court is not required to provide an explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather,

                                                 1
“in the absence of a timely filed objection, a district court need not conduct a de novo review,

but instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review, the court finds no clear error and, therefore, adopts the Report

(ECF No. 12) and incorporates it herein by reference. Therefore, this habeas action is

DISMISSED with prejudice.

       IT IS SO ORDERED.



                                                               s/Timothy M. Cain
                                                               United States District Judge

       January 31, 2019
       Anderson, South Carolina




                                                  2
